PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Perez et al. 
Application No. 16/664,902
Filed: October 27, 2019
For: SECURELY COLLECTING AND PROCESSING MEDICAL IMAGERY

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 4, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due and for failure to timely submit the inventor’s oath or declaration or substitute statement as required by the Notice Requiring the Inventor’s Oath or Declaration, mailed August 18, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on November 19, 2021. A Notice of Abandonment was mailed on December 3, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600.00 and Oaths or Declarations for all the joint inventors, (2) the petition fee of $1,050.00 and (3) an adequate statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

Upon further review of the record, it has been determined that the legal name of an inventor is considered the first and last name only. Therefore, the Application Data Sheet (ADS) which was being treated as a request under 37 CFR 1.48 and the processing fee of $70.00 under 37 CFR 1.17(i), submitted on April 4, 2022, is not required as stated in the previous decision mailed February 4, 2022. Therefore, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner' s request.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions